Citation Nr: 0415338	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  98-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the RO in 
Atlanta, Georgia, which confirmed and continued a 20 percent 
disability rating for kidney stones.  In the course of this 
appeal, the veteran's file was transferred to the Nashville, 
Tennessee, RO.  


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  The veteran does not suffer from frequent attacks of 
colic with infection and impairment of kidney function.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected kidney stones have not been met.  38 C.F.R. 
§ 1155 (West 2002), 38 C.F.R. § 4.115b, Diagnostic Codes 
7508, 7509 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  The VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) stands for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after", the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  The 
Court also held that the Secretary failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")".  

In this case, the rating action of September 1997 was issued 
long before the enactment of VCAA requiring notice to the 
veteran.  Thus, in order to satisfy the holding in Pelegrini, 
the Board would have to dismiss as void ab initio, the rating 
decisions of the RO which were promulgated prior to providing 
the veteran full VCAA notice.  The result of this action 
would require that the entire rating process be reinitiated, 
with the claimant being provided VCAA notice and an 
appropriate amount of time to respond before an initial 
rating action, the filing by the claimant of a notice of 
disagreement, the issuance of a statement of the case, and 
finally, the submission of a substantive appeal by the 
claimant.  

The Board concludes that discussions as contained in the 
September 1997 rating decision, in the June 1998 statement of 
the case, the May 2003 and October 2003 supplemental 
statements of the case and VA letters to the veteran dated in 
February 2003, July 2003 and August 2003 have provided the 
veteran with sufficient information regarding the applicable 
regulations.  The veteran has submitted written arguments and 
testimony.  The rating decision, statement of the case and 
supplemental statements of the case, provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Factual Background

In a March 1985 decision, the RO established service 
connection for kidney stones and a 100 percent disability 
rating was assigned for the period between February 2, 1985 
and April 1, 1985.  In April 1985, a noncompensable rating 
was assigned.  In an August 1985 RO decision, the rating was 
increased to 20 percent and the 20 percent disability rating 
has remained in effect since that time.  The veteran's claim 
for a higher rating was received in June 1997.

Private treatment records dated June 1996 to May 1997, 
reflect continuing treatment for a kidney disorder.  In 
December 1996, the veteran presented to a local clinic with 
sharp pain in both flank areas.  The diagnosis was 
questionable recurrent kidney stones.  In April 1997 he was 
hospitalized at the Columbia Murray Medical Center with right 
flank pain.  In order to evaluate the pain, a renal 
ultrasound was performed.  It revealed that the right kidney 
was normal and the left kidney was too small to be evaluated.  
No hydronephrosis or stones were identified.  

A private statement dated May 1997, submitted by L. S. 
Duddleston, M.D., reported that he treated the veteran on 
several occasions for hematuria as well as flank and 
abdominal pain.        

During a March 1998 VA examination, the examiner noted that 
he had reviewed the medical records, and at least back to 
April 1993, there was no documentation of kidney stones.  
During the examination, the veteran complained of right flank 
pain which occurred approximately four days per week and 
lasted throughout the day.  Physical examination showed no 
flank tenderness and he had full range of motion.  Right-
sided pain increased with twisting movement and with flexion 
of the lumbosacral spine.  The examiner opined that the 
veteran's right flank pain was musculoskeletal and there was 
no clinical documentation of absolute kidney stones.  

In his August 1998 substantive appeal, the veteran reported 
that he had continued kidney stone problems since 1985 and he 
needed help because the hospital bills, medications and 
doctor bills put him in a stressful financial situation.

VA outpatient treatment notes dated January 2000 to April 
2003 reflect treatment for a variety of disorders including 
kidney pain.  In January 2000 the veteran reported pain in 
his right kidney area.  The diagnostic assessment was 
hematuria probably due to kidney stones.  In June 2000, he 
complained of sharp throbbing pain in his right kidney which 
was radiating into his stomach.  The diagnostic assessment 
was urolithiasis.  In a March 2001 treatment note the veteran 
complained of kidney pain and nausea.  The pertinent 
diagnosis was renal calculus.  In January 2002 an ultrasound 
of the veteran's kidneys revealed no evidence of calculi, 
hydronephrosis, mass or mass effect.  The diagnostic 
impression was negative renal ultrasound.

Private outpatient treatment notes dated February 2001 to 
March 2001 note frequent complaints of kidney stone pain.  In 
March 2001 he experienced pain in his back and sides.  He 
complained that his kidney stone was acting up.  The 
diagnosis was urolithiasis.  

Private treatment records from Erlanger Health System dated 
December 2002 to September 2003, reflect numerous emergency 
room visits for kidney stone pain.  In December 2002, the 
veteran presented with complaints of right flank and lower 
quadrant pain.  He related that he passed 2 stones shortly 
after Thanksgiving Day.  Physical examination revealed he was 
in mild to moderate amount of pain.  The diagnosis was acute 
right ureteral colic secondary to ureteral stones with 
hematuria.  However, a consultation report dated the 
following day noted that a computerized tomography scan (CT 
scan) was negative for stones of the kidneys or ureter.  In 
January 2003 he was evaluated for stone disease.  He 
presented the examiner with the two stones he passed after 
the previous Thanksgiving.  A kidney, ureter, and bladder 
(KUB) scan did not show any definite stones overlying either 
kidney.  The diagnostic impression noted a long history of 
recurrent stone disease.  In April 2003 he presented with 
complaints of pain.  Physical examination of the abdomen 
showed mild right flank tenderness.  A urinalysis revealed no 
evidence of an infection and a CT scan of renal stones 
demonstrated no evidence of ureteral obstruction.  The 
diagnosis was nephrolithiasis with no evidence of ureteral 
obstruction.     

During a VA examination in February 2003, the veteran 
reported that he had no energy or appetite.  The examiner 
reviewed an intravenous pyelogram (IVP) performed in January 
2003, which showed no evidence of abnormal functioning of the 
kidneys.  He also reviewed a renal CT scan dated December 
2003 and noted bilateral hydronephrosis with perirenal 
stranding.  The findings suggested pyelonephritis.  No 
obstructing calculi were seen.  The pertinent diagnosis was 
recurrent renal calculus.  

In February 2003, two lay statements were submitted on the 
veteran's behalf.  His employer indicated that the veteran 
missed 4 days of work in February 2002 due to hospitalization 
from kidney stones.  A co-worker reported that the veteran 
was a day shift security officer at an apartment complex and 
recalled numerous occasions when he had to be relieved of his 
duty and taken to the emergency room for extreme pain related 
to kidney stones.

In a March 2003 statement from the veteran he reported that 
his kidney stones prevented him from becoming successful in 
his employment and in his education.  He suffered both 
physically and mentally due to the pain and medical costs.

During an April 2003 travel Board hearing, the veteran 
testified that he experienced severe pain in his kidneys and 
stomach as well as vomiting due to his kidney stone disorder.  
He was always able to pass his stones except in 1985 when he 
had one surgically removed.  He reported that the stones he 
passed were so small that they could not be seen with the 
naked eye.  He reported passing two stones in November 2002 
and was hospitalized for three days in December 2002 until 
the stones passed.  He did not take any medication for his 
disorder.  He was employed as a security guard and worked 
over forty hours a week.  


Analysis

The veteran contends that his service-connected kidney stones 
are more disabling than currently evaluated.

When rating the veteran's service-connected disorder, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has rated the veteran under Diagnostic Codes 7508 and 
7509.  Renal calculi, also known as nephrolithiasis, are 
rated under Diagnostic Code 7508, and merit a 30 percent 
rating when there are recurrent stone formations requiring 
diet therapy, drug therapy, and/or invasive or non-invasive 
procedures more than two times per year.  In all other cases, 
they are to be rated under the Diagnostic Code 7509 
(hydronephrosis).  The evidence does not show current renal 
calculi or that the veteran requires diet therapy or drug 
therapy or that he has had procedures to alleviate the stones 
more than twice a year.  Hence, a 30 percent rating is not 
warranted under Diagnostic Code 7508.  

Under Diagnostic Code 7509, when hydronephrosis is severe, it 
is to be rated as renal dysfunction.  When there are frequent 
attacks of colic with infection (pyonephrosis), and kidney 
function is impaired, a 30 percent rating is warranted.  When 
there are frequent attacks of colic, requiring catheter 
drainage, a 20 percent rating is warranted.  When there is 
only an occasional attack of colic, and there is no infection 
and no need for catheter drainage, a 10 percent rating is 
warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7509 (2003).

A review of the record indicates that the veteran was noted 
to have a recurrent history of kidney stones.  A March 1998 
VA examination showed no clinical documentation of absolute 
kidney stones.  Private treatment records indicate that the 
veteran was hospitalized in December 2002 for acute right 
ureteral colic secondary to ureteral stones with hematuria.  
A January 2003 IVP, revealed no evidence of abnormal 
functioning kidneys.  At the most recent VA examination, in 
February 2003 no obstructing calculi were noted and he was 
diagnosed with recurrent renal calculus.  A urinalysis, 
performed in April 2003, revealed no evidence of an infection 
and a CT scan of the veteran's renal stones showed no 
evidence of ureteral obstruction.  At best, it can be said 
that the veteran passed two kidney stones after Thanksgiving 
Day, 2002.  The medical evidence has not demonstrated 
frequent attacks of colic with infection (pyonephrosis), and 
kidney function impairment.  Therefore, the criteria for a 
rating in excess of 20 percent have not been satisfied.  
Furthermore, there has been no showing of severe 
hydronephrosis warranting rating as renal dysfunction.  To 
that extent, the veteran's contentions as to an increased 
level of severity of his kidney stones are unsupported, and 
an increased evaluation is not warranted.

The preponderance of the evidence is against a rating in 
excess of 20 percent for service-connected kidney stones.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

While the veteran has maintained that the kidney stones 
interfere with his employment, he testified in April 2003 
that he works in excess of 40 hours a week.  The Board finds 
that the kidney stone disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the kidney stones have 
not necessitated frequent periods of hospitalization and 
there is no objective evidence that it has resulted in marked 
interference with his employment.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for kidney stones is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



